DETAILED ACTION
This office action is responsive to communication(s) filed on 5/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 10 and 18 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9-10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boblett; Brennan et al. (hereinafter Boblett – US 20140095030 A1) in view of Nakano; Ryoko (hereinafter Nakano – US 20190255917 A1) and Bowens; Alan (hereinafter Bowens – US 20090273571 A1).

Independent Claim 1:
	Boblett further teaches A user interface, comprising:
a communicator configured to perform communication with a movable [sunroof]; (after the position of the roof is controlled by the GUI, based on user interactions with the display, the sunroof moves, ¶ 32, therefore, the position information is necessarily transmitted to the sunroof, at least in the form of movement of the sunroof to the indicated position)
a display including a partial region in which a movable [sunroof] symbol image is displayed (overlay 213, fig. 2 and ¶ 28)
and a background region excluding the partial region; (the rest of control screen shown in FIG. 2, excluding overlay 213)
an input including a touch panel and configured to receive a touch input through the touch panel; (touch screen 101 [touch panel] including a slider soft button 217 [to receive touch input through the touch panel], figs. 1-2 and ¶¶ 25 and 28-29)
and a controller configured to: (system controller 103, fig. 1 and ¶¶ 25 and 31)
recognize a location of a touch point touched on the input, (touch location detected either on overlay 213 or slider control button 217, ¶ 28)
[…],
a movement direction, (recognition of user motion directions, e.g., as indicated by arrow 603 and 703, ¶ 34 and figs. 6 and 7)
and a movement distance corresponding to a location change of the recognized touch point, (sunroof position adjusted based on recognition of touch input distance, e.g., an initial position of 32% open increases to 80% open based on a distance and direction that the finger traveled on the GUI, ¶ 34 and initial fig. 6)
recognize the movable [sunroof]'s closing degree information based on the recognized movement distance and the movement direction  […], (sunroof position adjusted based on recognition of touch input distance, e.g., an initial position of 32% open increases to 80% open based on a distance and direction that the finger traveled on the GUI, ¶ 34 and initial fig. 6)
change display information of a background area displayed on the display based on the recognized movable [sunroof] closing degree information, (the display, both on the overlay 213 and the slider control 215, of an amount the sunroof is opened or closed is changed, e.g., from 32% open to 80% open, fig. 6 and ¶¶ 28 and 34; when the overlay is operated, the slider bar is considered a background area)
and control the communicator to transmit the recognized movable [sunroof] closing degree information to the movable [sunroof],  (after the position of the roof is controlled by the GUI, based on user interactions with the display, the sunroof moves, ¶ 32, therefore, the position information is necessarily transmitted to the sunroof, at least in the form of movement of the sunroof to the indicated position)
[…].
Boblett does not appear to expressly teach that the movable [sunroof] is a “glass panel”. 
However, according to applicant admitted prior art (official notice taken in previous office action and not traversed), it is conventionally known in the prior art that a sunroof includes a glass panel. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface of Boblett wherein the opening/closing device [the “sunroof”] is a “glass panel”, as is well-known in the art.
One would have been motivated to make such a combination in order to make the user interface practical by using a standard open/closing device.
Boblett does not appear to expressly teach 
“recognize a movement time” 
that the recognizing of the closing degree information occurs “when the recognized movement time is more than a reference time”
[…]
the controller is configured to, when the sliding time is more than the reference time, recognize that user’s touch intention as an intention for manual operation, 
and when the sliding time is less than the reference time, recognize the user’s touch intention as a full open/close operation through one touch
However, Nakano teaches/suggests
“recognize a movement time” and that the recognizing of the closing degree information occurs “when the recognized movement time is more than a reference time” (the degree of opening/closing a window is different based on the speed [implies movement time] of the input, e.g., a tracing versus a flick operation, ¶¶ 4, 61 and 63, necessarily based on different thresholds, ¶¶ 49-50. Herein, a tracing operation is interpreted as having a higher time threshold, than a flicking operation). 
the controller is configured to, when the sliding time is more than the reference time, recognize that user’s touch intention as an intention for manual operation, (when a tracing operation [slower operation speed, “more than a reference time”] is detected, window is opened/closed according to traveling amount of the finger, ¶¶ 61 and 63, this is interpreted as “intention for manual operation”, since the window movement amount depends on distance manually entered with the finger)
and when the sliding time is less than the reference time, recognize the user’s touch intention as a full open/close operation through one touch (when a flick operation [faster operation speed, “less than a reference time”] is detected, window is fully opened/closed, ¶¶ 61 and 63, this is interpreted as “through one touch”, since it is “a flick operation” that is detected.)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface of Boblett wherein “recognize a movement time” and that the recognizing of the closing degree information occurs “when the recognized movement time is more than a reference time”, the controller is configured to, when the sliding time is more than the reference time, recognize that user’s touch intention as an intention for manual operation, and when the sliding time is less than the reference time, recognize the user’s touch intention as a full open/close operation through one touch, as taught/suggested by Nakano.
One would have been motivated to make such a combination in order to increase the versatility of user interface by accepting different inputs using different types of gestures (Nakano ¶¶ 61 and 63).
The examiner understands that Nakano also teaches/suggests “wherein the movement time is a sliding time while a touch of a user is not separated from the input”, because it is typically understood in the art of user touch interfaces that the recognition of touch gestures (referred to as “operation” or “operations”) are based upon the detection of a touch and release of the touch upon a touch sensitive surface, and because although separate sensor modules are used to detect the gestures, the modules work together to detect single gestures (referred to as “a…operation”, “the…operation”, or  “a single action”) based on a speed (e.g., using a “time series”) related to the operation, e.g., see Nakano Abstract and ¶¶ 4, 9, 39, 45, 50 and 93, among others. Nevertheless, for the sake of argument and compact prosecution, the examiner assumes that Nakano doesn’t teach “wherein the movement time is a sliding time while a touch of a user is not separated from the input”.
However, Bowens teaches/suggests the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, ¶¶ 17 and 25, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, ¶ 59, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, ¶ 60. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the user interface of Boblett to include the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, as taught/suggested by Bowens.
One would have been motivated to make such a combination in order to improve the versatility of user interface by accepting different inputs using different types of gestures in based on using effective ways to distinguish between the gestures, ¶¶ 17, 25 and 59-60.
In combination, Boblett, as modified, teaches/suggests 
“wherein the movement time is a sliding time while a touch of a user is not separated from the input”. (Boblett teaches controlling the movement of a sunroof, as explained above. According to applicant admitted prior art, it is conventionally known in the prior art that a sunroof includes a glass panel. Nakano teaches/suggests distinguishing user intentions for manual or fully opening/closing operation, as explained above. Bowens teaches/suggests the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, ¶¶ 17 and 25, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, ¶ 59, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, ¶ 60)

Independent Claim 10:
	Boblett further teaches A vehicle comprising: (touch-screen is mounted in portrait mode within the vehicle's central console, ¶ 24)
an opening/closing device including at least one of a movable [sunroof] and a window; (movable sunroof that opens and closes, ¶ 6 )
a display including a partial region in which a symbol image representing the movable [sunroof] is displayed (overlay 213, fig. 2 and ¶ 28)
and a background region excluding the partial region; (the rest of control screen shown in FIG. 2, excluding overlay 213)
an input including a touch panel and configured to receive a touch input through the touch panel; (touch screen 101 [touch panel] including a slider soft button 217 [to receive touch input through the touch panel], figs. 1-2 and ¶¶ 25 and 28-29)
a controller configured to: (system controller 103, fig. 1 and ¶¶ 25 and 31)
recognize a location of a touch point touched on the input, (touch location detected either on overlay 213 or slider control button 217, ¶ 28)
[…], 
a movement direction, (recognition of user motion directions, e.g., as indicated by arrow 603 and 703, ¶ 34 and figs. 6 and 7)
and a movement distance corresponding to a location change of the recognized touch point, (sunroof position adjusted based on recognition of touch input distance, e.g., an initial position of 32% open increases to 80% open based on a distance and direction that the finger traveled on the GUI, ¶ 34 and initial fig. 6)
recognize the movable [sunroof]'s or the window's closing degree information based on the recognized movement distance and the movement direction […], (sunroof position adjusted based on recognition of touch input distance, e.g., an initial position of 32% open increases to 80% open based on a distance and direction that the finger traveled on the GUI, ¶ 34 and initial fig. 6)
change display information of a background area displayed on the display based on the recognized movable [sunroof] closing degree information, (the display, both on the overlay 213 and the slider control 215, of an amount the sunroof is opened or closed is changed, e.g., from 32% open to 80% open, fig. 6 and ¶¶ 28 and 34; when the overlay is operated, the slider bar is considered a background area)
and transmit the recognized movable [sunroof] closing degree information to the opening/closing device; (after the position of the roof is controlled by the GUI, based on user interactions with the display, the sunroof moves, ¶ 32, therefore, the position information is necessarily transmitted to the sunroof, at least in the form of movement of the sunroof to the indicated position)
and a driver configured to open or close the opening/closing device based on a control command from the controller, (based on user interactions with the display, the sunroof moves, ¶ 32; the movement infers a physical motor/actuator/driver; the interactions with the display are necessarily communicated to the sunroof driver via the controller 103, see fig. 1 and ¶ 25)
[…].
Boblett does not appear to expressly teach that the opening/closing device [the “sunroof”] is a “glass panel”. 
However, the examiner takes official notice that it is conventionally known in the prior art that a sunroof includes a glass panel. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle of Boblett wherein the opening/closing device [the “sunroof”] is a “glass panel”, as is well-known in the art.
One would have been motivated to make such a combination in order to make the vehicle practical by using a standard open/closing device.
Boblett does not appear to expressly teach 
“recognize a movement time” and that the recognizing of the closing degree information occurs “when the recognized movement time is more than a reference time”. 
the controller is configured to, when the sliding time is more than the reference time, recognize that user’s touch intention as an intention for manual operation, 
and when the sliding time is less than the reference time, recognize the user’s touch intention as a full open/close operation through one touch
However, Nakano teaches/suggests 
“recognize a movement time” and that the recognizing of the closing degree information occurs “when the recognized movement time is more than a reference time” (the degree of opening/closing a window is different based on the speed [implies movement time] of the input, e.g., a tracing versus a flick operation, ¶¶ 61 and 63, necessarily based on different thresholds, ¶¶ 49-50. It is implied that a tracing operation has a higher time threshold, than a flicking operation)
the controller is configured to, when the sliding time is more than the reference time, recognize that user’s touch intention as an intention for manual operation, (when a tracing operation [slower operation speed, “more than a reference time”] is detected, window is opened/closed according to traveling amount of the finger, ¶¶ 61 and 63, this is interpreted as “intention for manual operation”, since the window movement amount depends on distance manually entered with the finger)
and when the sliding time is less than the reference time, recognize the user’s touch intention as a full open/close operation through one touch (when a flick operation [faster operation speed, “less than a reference time”] is detected, window is fully opened/closed, ¶¶ 61 and 63, this is interpreted as “through one touch”, since it is “a flick operation” that is detected.)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle of Boblett wherein “recognize a movement time” and that the recognizing of the closing degree information occurs “when the recognized movement time is more than a reference time”, the controller is configured to, when the sliding time is more than the reference time, recognize that user’s touch intention as an intention for manual operation, and when the sliding time is less than the reference time, recognize the user’s touch intention as a full open/close operation through one touch,  as taught/suggested by Nakano.
One would have been motivated to make such a combination in order to increase the versatility of vehicle by accepting different inputs using different types of gestures (Nakano ¶¶ 61 and 63).
The examiner understands that Nakano also teaches/suggests “wherein the movement time is a sliding time while a touch of a user is not separated from the input”, because it is typically understood in the art of user touch interfaces that the recognition of touch gestures (referred to as “operation” or “operations”) are based upon the detection of a touch and release of the touch upon a touch sensitive surface, and because although separate sensor modules are used to detect the gestures, the modules work together to detect single gestures (referred to as “a…operation”, “the…operation”, or  “a single action”) based on a speed (e.g., using a “time series”) related to the operation, e.g., see Nakano Abstract and ¶¶ 4, 9, 39, 45, 50 and 93, among others. Nevertheless, for the sake of argument and compact prosecution, the examiner assumes that Nakano doesn’t teach “wherein the movement time is a sliding time while a touch of a user is not separated from the input”.
However, Bowens teaches/suggests the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, ¶¶ 17 and 25, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, ¶ 59, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, ¶ 60. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the user interface of Boblett to include the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, as taught/suggested by Bowens.
One would have been motivated to make such a combination in order to improve the versatility of user interface by accepting different inputs using different types of gestures in based on using effective ways to distinguish between the gestures, ¶¶ 17, 25 and 59-60.
In combination, Boblett, as modified, teaches/suggests 
“wherein the movement time is a sliding time while a touch of a user is not separated from the input”. (Boblett teaches controlling the movement of a sunroof, as explained above. According to applicant admitted prior art, it is conventionally known in the prior art that a sunroof includes a glass panel. Nakano teaches/suggests distinguishing user intentions for manual or fully opening/closing operation, as explained above. Bowens teaches/suggests the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, ¶¶ 17 and 25, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, ¶ 59, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, ¶ 60)

Independent Claim 18:
Boblett further teaches A control method of a vehicle having a movable [sunroof], comprising:
recognizing a location of a touch point touched on an input; (touch location detected either on overlay 213 or slider control button 217, ¶ 28)
[…],
a movement direction, (recognition of user motion directions, e.g., as indicated by arrow 603 and 703, ¶ 34 and figs. 6 and 7)
and a movement distance corresponding to a location change of the recognized touch point,[…]; (sunroof position adjusted based on recognition of touch input distance, e.g., an initial position of 32% open increases to 80% open based on a distance and direction that the finger traveled on the GUI, ¶ 34 and initial fig. 6)
[…],
and recognizing the movable [sunroof]'s closing degree information based on the recognized movement distance and the movement direction […]; (sunroof position adjusted based on recognition of touch input distance, e.g., an initial position of 32% open increases to 80% open based on a distance and direction that the finger traveled on the GUI, ¶ 34 and initial fig. 6)
controlling the movable [sunroof]'s closing degree based on the movable [sunroof]'s closing degree information; (based on user interactions with the display, the sunroof moves, based on the degree information, ¶¶ 32-34; the movement infers a physical motor/actuator/driver; the interactions with the display are necessarily communicated to the sunroof driver via the controller 103, see fig. 1 and ¶ 25)
changing display information of a background area displayed on a display based on the recognized movable [sunroof] closing degree information; (the display, both on the overlay 213 and the slider control 215, of an amount the sunroof is opened or closed is changed, e.g., from 32% open to 80% open, fig. 6 and ¶¶ 28 and 34; when the overlay is operated, the slider bar is considered a background area)
[…],
and controlling the movable [sunroof] to be completely open or completely closed based on the recognized movement direction and the recognized moveable glass panel closing degree information […]. (¶ 28, 0% represents a completely open sunroof, and 100% represents a completely closed sunroof, the opposite could also be true)
Boblett does not appear to expressly teach that the movable [sunroof] is a “glass panel”. 
However, the examiner takes official notice that it is conventionally known in the prior art that a sunroof includes a glass panel. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle of Boblett wherein the opening/closing device [the “sunroof”] is a “glass panel”, as is well-known in the art.
One would have been motivated to make such a combination in order to make the vehicle practical by using a standard open/closing device.
Boblett does not appear to expressly teach 
recognizing a movement time, that the recognizing of the closing degree information occurs when the sliding time is more than a reference time, 
and that the completely opening or completely closing is “when the recognized movement time is less than the reference time”
recognizing the user’s touch intention as an intention for manual operation
and recognizing the user’s touch intention as a full open/close operation intention through one touch
However, Nakano teaches/suggests 
recognizing a movement time and that the recognizing of the closing degree information occurs when the recognized movement time is more than a reference time, (the degree of opening/closing a window is different based on the speed [implies movement time] of the input, e.g., a tracing versus a flick operation, ¶¶ 61 and 63, necessarily based on different thresholds, ¶¶ 49-50. It is implied that a tracing operation has a higher time threshold, than a flicking operation)
and that the completely opening or completely closing is “when the recognized movement time is less than the reference time”. (the degree of opening/closing a window is different based on the speed [implies movement time] of the input, e.g., a tracing versus a flick operation, wherein the flick operation completely closes/opens the window, ¶¶ 61 and 63. It is implied that a tracing operation has a higher time threshold, than a flicking operation)
recognizing the user’s touch intention as an intention for manual operation (when a tracing operation [slower operation speed, “more than a reference time”] is detected, window is opened/closed according to traveling amount of the finger, ¶¶ 61 and 63, this is interpreted as “intention for manual operation”, since the window movement amount depends on distance manually entered with the finger)
and recognizing the user’s touch intention as a full open/close operation intention through one touch (when a flick operation [faster operation speed, “less than a reference time”] is detected, window is fully opened/closed, ¶¶ 61 and 63, this is interpreted as “through one touch”, since it is “a flick operation” that is detected.)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the control method of Boblett to include recognizing a movement time, that the recognizing of the closing degree information occurs when the recognized movement time is more than a reference time, that the completely opening or completely closing is “when the recognized movement time is less than the reference time”, recognizing the user’s touch intention as an intention for manual operation, and recognizing the user’s touch intention as a full open/close operation intention through one touch, as taught/suggested by Nakano.
One would have been motivated to make such a combination in order to increase the versatility of the control method by accepting different inputs using different types of gestures (Nakano ¶¶ 61 and 63).
The examiner understands that Nakano also teaches/suggests “wherein the movement time is a sliding time while a touch of a user is not separated from the input”, because it is typically understood in the art of user touch interfaces that the recognition of touch gestures (referred to as “operation” or “operations”) are based upon the detection of a touch and release of the touch upon a touch sensitive surface, and because although separate sensor modules are used to detect the gestures, the modules work together to detect single gestures (referred to as “a…operation”, “the…operation”, or  “a single action”) based on a speed (e.g., using a “time series”) related to the operation, e.g., see Nakano Abstract and ¶¶ 4, 9, 39, 45, 50 and 93, among others. Nevertheless, for the sake of argument and compact prosecution, the examiner assumes that Nakano doesn’t teach “wherein the movement time is a sliding time while a touch of a user is not separated from the input”.
However, Bowens teaches/suggests the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, ¶¶ 17 and 25, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, ¶ 59, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, ¶ 60. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the user interface of Boblett to include the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, as taught/suggested by Bowens.
One would have been motivated to make such a combination in order to improve the versatility of user interface by accepting different inputs using different types of gestures in based on using effective ways to distinguish between the gestures, ¶¶ 17, 25 and 59-60.
In combination, Boblett, as modified, teaches/suggests 
“wherein the movement time is a sliding time while a touch of a user is not separated from the input”. (Boblett teaches controlling the movement of a sunroof, as explained above. According to applicant admitted prior art, it is conventionally known in the prior art that a sunroof includes a glass panel. Nakano teaches/suggests distinguishing user intentions for manual or fully opening/closing operation, as explained above. Bowens teaches/suggests the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, ¶¶ 17 and 25, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, ¶ 59, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, ¶ 60)

Claim 7:
	The rejection of claim 1 is incorporated. Boblett does not appear to expressly teach wherein the controller is configured to control the communicator to transmit a complete open command or a complete closing command based on the recognized movement direction when the sliding time is less than the reference time. 
However, Nakano further teaches/suggests wherein the controller is configured to control the communicator to transmit a complete open command or a complete closing command based on the recognized movement direction when the sliding time is less than the reference time (the degree of opening/closing a window is different based on the speed [implies movement time] of the input, e.g., a tracing versus a flick operation, ¶¶ 61 and 63, necessarily based on different thresholds, ¶¶ 49-50. It is implied that a tracing operation has a higher time threshold, than a flicking operation; the degree of opening/closing a window is different based on the speed [implies movement time] of the input, e.g., a tracing versus a flick operation, wherein the flick operation completely closes/opens the window, ¶¶ 61 and 63). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user terminal of Boblett wherein the controller is configured to control the communicator to transmit a complete open command or a complete closing command based on the sliding direction when the recognized movement time is less than the reference time, as taught/suggested by Nakano.
One would have been motivated to make such a combination in order to increase the versatility of the user interface by accepting different inputs using different types of gestures (Nakano ¶¶ 61 and 63).

Claim 9:
	The rejection of claim 1 is incorporated. Boblett, as modified, further teaches 
wherein the controller is configured to acquire location information on which the movable glass panel symbol image will be displayed based on location information of the recognized touch point, (displayed position of overlay changes based on user interaction for position changes, at least Boblett ¶ 34 and fig. 6; concerning “glass panel” here and hereinbelow, see modification in claim 1 above)
control the display of the movable glass panel symbol image based on the obtained location information, (displayed position of overlay changes based on user interaction for position changes, at least ¶ 34 and fig. 6)
and control the movable glass panel symbol image to be displayed at a reference location when a touch signal for the touch input is not received. (it is implied that if no touch is detected, the overly position will correspond to the current sunroof position [reference location], e.g., “currently open to 32%”, ¶ 28)

Claim 16:
Claim(s) 16 is/are directed to a vehicle accomplishing similar functions as the user interface in claim 7 and is rejected using similar rationale(s).	

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boblett (US 20140095030 A1) in view of Nakano (US 20190255917 A1) and Bowens (US 20090273571 A1), as applied to claims 1 and 10 above, and further in view of Kundra; Nikhil (hereinafter Kundra – US 20140149265 A1).

Claim 2:
	The rejection of claim 1 is incorporated. Boblett does not appear to expressly teach 
wherein the controller is configured to divide the background area into a first background area and a second background area based on the recognized movable glass panel closing degree information, 
adjust the size of the first background area and the second background area based on the recognized movable glass panel closing degree information, 
and change color information of the first background area.
However, Kundra teaches/suggests 
wherein the controller is configured to divide the background area into a first background area and a second background area based on the recognized movable glass panel closing degree information, (a movable sliding indicator GUI 848 marks the separation of the background [represented as a beverage image 846] into a top and bottom portion representing a beverage fill level, Abstract and ¶¶ 84-85 and fig. 9; concerning “glass panel” and “closing degree information” here and hereinbelow, see modification in claim 1 above) 
adjust the size of the first background area and the second background area based on the recognized movable glass panel closing degree information, (based on a movement of the GUI slider 848, the sizes of bottle portion below the slider [first background area] and the bottle portion above the slider [second background area] either increase or decrease based on the direction of the slider, ¶ 84 and fig. 9)
and change color information of the first background area (based on a movement of the GUI slider 848, the color of bottle portion below the slider [first background area] is shaded or otherwise has a different color than the bottle portion above the slider [second background area], ¶ 84 and fig. 9).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface of Boblett wherein the controller is configured to divide the background area into a first background area and a second background area based on the recognized movable glass panel closing degree information, adjust the size of the first background area and the second background area based on the recognized movable glass panel closing degree information, and change color information of the first background area, as taught/suggested by Kundra.
One would have been motivated to make such a combination in order to improve the user-friendliness of the user interface by providing a visualization confirmation of their input (Kundra fig. 9).

Claim 11:
Claim(s) 11 is/are directed to a vehicle accomplishing similar functions as the user interface in claim 2, and is rejected using similar rationale(s).
	
Claim(s) 3-4, 8, 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boblett (US 20140095030 A1) in view of Nakano (US 20190255917 A1) and Bowens (US 20090273571 A1), as applied to claims 1 and 10 above, and further in view of Fay; David (hereinafter Fay – US 20200348829 A1.

Claim 3:
	The rejection of claim 1 is incorporated. Boblett further teaches 
wherein the controller is configured to determine whether the movable glass panel is completely open based on the recognized movable glass panel closing degree, (¶ 28, 0% represents a completely open sunroof, and 100% represents a completely closed sunroof, the opposite could also be true)
Boblett does not appear to expressly teach change the color of the background area to a first color when it is determined that the [a slider position has changed]. 
However, Fay teaches/suggests change the color of the background area to a first color when it is determined that the [a slider position has changed] (a background color may change based on slider position(s), ¶ 212). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface of Boblett to include change the color of the background area to a first color when it is determined that the [a slider position has changed], as taught/suggested by Fay.
One would have been motivated to make such a combination in order to improve the user-friendliness of the user interface by providing confirmations of slider positions (Fay ¶ 212).
Fay does not appear to expressly teach that the color is changed based on determining that the movable glass panel is completely open. 
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the slider position-based background color of Fay to the slider-based input interface of Boblett to further include that the color is changed based on determining that the movable glass panel is completely open (which correlates to 100% or 0% slider position).
One would have been motivated to make such a combination in order to achieve the abovementioned benefit to the user interface (improve the user-friendliness of the user interface by providing confirmations of slider positions).

Claim 4:
	The rejection of claim 1 is incorporated. Boblett further teaches 
wherein the controller is configured to determine whether the movable glass panel is completely closed based on the recognized movable glass panel closing degree, (¶ 28, 0% represents a completely open sunroof, and 100% represents a completely closed sunroof, the opposite could also be true)
and change the color of the background area to a second color when it is determined that the movable glass panel is completely closed.
Boblett does not appear to expressly teach change the color of the background area to a second color when it is determined that [a slider position has changed]. 
However, Fay teaches/suggests change the color of the background area to a second color when it is determined that [a slider position has changed] (a background color may change based on slider position(s), ¶ 212). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface of Boblett to include change the color of the background area to a second color when it is determined that [a slider position has changed], as taught/suggested by Fay.
One would have been motivated to make such a combination in order to improve the user-friendliness of the user interface by providing confirmations of slider positions (Fay ¶ 212).
Fay does not appear to expressly teach that the color is changed based on determining that the movable glass panel is completely closed. 
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the slider position-based background color of Fay to the slider-based input interface of Boblett to further include that the color is changed based on determining that the movable glass panel is completely closed (which correlates to 100% or 0% slider position).
One would have been motivated to make such a combination in order to achieve the abovementioned benefit to the user interface (improve the user-friendliness of the user interface by providing confirmations of slider positions).

Claim 8:
	The rejection of claim 1 is incorporated. Boblett further teaches
complete open command to the movable glass panel (¶ 28, 0% represents a completely open sunroof, and 100% represents a completely closed sunroof, the opposite could also be true) 
complete closing command to the movable glass panel (¶ 28, 0% represents a completely open sunroof, and 100% represents a completely closed sunroof, the opposite could also be true)
Boblett does not appear to expressly teach 
wherein the controller is configured to change the color of the background area to a first color when transmitting a complete open command to the movable glass panel, 
and change the color of the background area to a second color when transmitting a [second slider value] complete closing command to the movable glass panel. 
However, Fay discloses the concept of changing a background color based on slider position(s), ¶ 212.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface of Boblett wherein the controller is configured to change the color of the background area to a first color when transmitting a complete open command to the movable glass panel, and change the color of the background area to a second color when transmitting a complete closing command to the movable glass panel.
One would have been motivated to make such a combination in order to improve the user-friendliness of the user interface by providing confirmations of slider positions (Fay ¶ 212).

Claims 12-13:
Claim(s) 12-13 is/are directed to a vehicle accomplishing similar functions as the user interfaces in claims 3-4, respectively, and are rejected using similar rationale(s).

Claim 17:
Claim(s) 17 is/are directed to a vehicle accomplishing similar functions as the user interface in claim 8 and is rejected using similar rationale(s).

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boblett (US 20140095030 A1) in view of Nakano (US 20190255917 A1) and Bowens (US 20090273571 A1), as applied to claims 1 and 10 above, and further in view of Liu, Zhen-Hua et al. (hereinafter Liu – CN 111190562 A).

Claim 5:
	The rejection of claim 1 is incorporated. Boblett further teaches.
Boblett does not appear to expressly teach wherein the controller is configured to change the color of the background area corresponding to an error condition when movable glass panel opening/closing information is not received from the movable glass panel. 
However, Liu teaches/suggests wherein the controller is configured to change the color of the background area corresponding to an error condition when [[the]] movable glass panel opening/closing information is not received from the movable glass panel (a display adjusts a background color to indication that feedback information was not received, fig. 7:S733 and Page 14 of Preview Document [the attached machine translation]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface of Boblett wherein the controller is configured to change the color of the background area corresponding to an error condition when [[the]] movable glass panel opening/closing information is not received from the movable glass panel, as taught/suggested by Liu.
One would have been motivated to make such a combination in order to improve the user-friendliness of the user interface, by providing the user with intuitive feedback concerning the results of data communication between subsystems (Liu, Preview Document Page 3).

Claim 14:
Claim(s) 14 is/are directed to a vehicle accomplishing similar functions as the user interface in claim 5 and is rejected using similar rationale(s).

Claim(s) 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boblett (US 20140095030 A1) in view of Nakano (US 20190255917 A1) and Bowens (US 20090273571 A1), as applied to claims 1, 10 and 18 above, and further in view of Jaffe; Lawrence et al. (hereinafter Jaffe – US 6225904 B1).

Claim 6:
	The rejection of claim 1 is incorporated. Boblett further teaches wherein the controller is configured to change the display information of the movable glass panel symbol image in response to a state in which the movable glass panel is not completely open and closed [..]. (displayed position of overlay changes based on user interaction for position changes, at least Boblett ¶ 34 and fig. 6).
Boblett does not appear to expressly teach that the change of display of the symbol image is also in response to the panel being “jammed”.
However, Jaffe teaches/suggests a door monitoring system that includes door position sensors and provides local and/or remote alarms concerning a door that is jammed (cols 8:57-9:65, wherein the alarms may be for jammed doors, col 15:23-36 and Jaffe claim 5, wherein the alarms may be visual alarm, such as flashing or non-flashing light, and may sent to a remote monitoring station, col 15:10-23). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface of Boblett wherein the change of display of the symbol image is also in response to the panel being “jammed”
One would have been motivated to make such a combination in order to improve the user interface of Jaffe by improving providing alerts to users of possibly dangerous jammed motorized structure (Jaffe, col 1:23-29).

Claims 15 and 20:
Claim(s) 15 and 20 is/are directed to a vehicle and method for accomplishing similar functions as the user interface in claim 6 and are rejected using similar rationale(s).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boblett (US 20140095030 A1) in view of Nakano (US 20190255917 A1) and Bowens (US 20090273571 A1), as applied to claim 18 above, and further in view of Fay (US 20200348829 A1) and Kundra (US 20140149265 A1).

Claim 19:
	The rejection of claim 18 is incorporated. Boblett further teaches 
a complete open command (¶ 28, 0% represents a completely open sunroof, and 100% represents a completely closed sunroof, the opposite could also be true)
and a complete close command (¶ 28, 0% represents a completely open sunroof, and 100% represents a completely closed sunroof, the opposite could also be true)
Boblett does not appear to expressly teach 
wherein changing the display information of a background area includes: changing the color of the background area to a first color when transmitting a complete open command to the movable glass panel, 
changing the color of the background area to a second color when transmitting a complete closing command to the movable glass panel,
However, Fay discloses the concept of changing a background color based on slider position(s), ¶ 212.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Boblett wherein changing the display information of a background area includes: changing the color of the background area to a first color when transmitting a complete open command to the movable glass panel, changing the color of the background area to a second color when transmitting a complete closing command to the movable glass panel.
One would have been motivated to make such a combination in order to improve the user-friendliness of the method by providing confirmations of slider positions (Fay ¶ 212).
Boblett does not appear to expressly teach 
dividing the background area into a first background area and a second background area when the movable glass panel is partially closed, 
and adjusting the size of the first background area and the second background area based on the recognized movable glass panel closing degree information, 
and changing the color of the first background area to a third color.
However, Kundra teaches/suggests 
dividing the background area into a first background area and a second background area when the movable glass panel is partially closed, (a movable sliding indicator GUI 848 marks the separation of the background [represented as a beverage image 846] into a top and bottom portion representing a beverage fill level, Abstract and ¶¶ 84-85 and fig. 9; concerning “glass panel” and “closing degree information” here and hereinbelow, see modification in claim 1 above) 
and adjusting the size of the first background area and the second background area based on the recognized movable glass panel closing degree information, (based on a movement of the GUI slider 848, the sizes of bottle portion below the slider [first background area] and the bottle portion above the slider [second background area] either increase or decrease based on the direction of the slider, ¶ 84 and fig. 9)
and changing the color of the first background area to a third color (based on a movement of the GUI slider 848, the color of bottle portion below the slider [first background area] is shaded or otherwise has a different color than the bottle portion above the slider [second background area], ¶ 84 and fig. 9).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user interface of Boblett wherein dividing the background area into a first background area and a second background area when the movable glass panel is partially closed, and adjusting the size of the first background area and the second background area based on the recognized movable glass panel closing degree information, and changing the color of the first background area to a third color, as taught/suggested by Kundra.
One would have been motivated to make such a combination in order to achieve the abovementioned benefit to the user interface (a more user-friendly interface with additional slider input confirmation).

Response to Arguments
The applicant’s prior art arguments against Nakano are fully considered, but are not persuasive.
The applicant argues that Nakano fails to disclose a single touch gesture, because the separate sensor modules imply “multiple separate touches” (Amendment, Pgs 8-11). 
The examiner respectfully disagrees. As explained above:
The examiner understands that Nakano also teaches/suggests “wherein the movement time is a sliding time while a touch of a user is not separated from the input”, because it is typically understood in the art of user touch interfaces that the recognition of touch gestures (referred to as “operation” or “operations”) are based upon the detection of a touch and release of the touch upon a touch sensitive surface, and because although separate sensor modules are used to detect the gestures, the modules work together to detect single gestures (referred to as “a…operation”, “the…operation”, or  “a single action”) based on a speed (e.g., using a “time series”) related to the operation, e.g., see Nakano Abstract and ¶¶ 4, 9, 39, 45, 50 and 93, among others. Nevertheless, for the sake of argument and compact prosecution, the examiner assumes that Nakano doesn’t teach “wherein the movement time is a sliding time while a touch of a user is not separated from the input”.
However, Bowens teaches/suggests the concept(s) of a time series outputted by a touch sensor is used to distinguish between different touch gestures, ¶¶ 17 and 25, and that a flick gesture happens when a user quickly touches the touch surface, moves a short distance, and releases touch, ¶ 59, and that a drag gesture happens when the user touches the touch surface, moves their finger across the surface, and releases touch, ¶ 60.
For this reason, and others explained in the 103 rejection section above, the applicant’s argument against Nakano are not persuasive to eliminate Nakano from consideration. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175